Exhibit 10.21

IMAX CORPORATION

EMPLOYMENT AGREEMENT

This Employment Agreement dated and effective as of May 14, 2007 (the
“Agreement”), is made between

IMAX CORPORATION

a corporation organized

under the laws of Ontario

(hereinafter referred to as the “Company” )

OF THE FIRST PART

And

JOSEPH SPARACIO

of the Town of Holmdel in the

State of New Jersey

(hereinafter referred to as the “Executive”)

OF THE SECOND PART

WHEREAS, the Company wishes to enter into this Agreement to engage the Executive
to provide services to the Company, and the Executive wishes to be so engaged,
pursuant to the terms and conditions hereinafter set forth;

AND WHEREAS the Executive is engaged to provide services to the Company as its
Chief Financial Officer;

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:



--------------------------------------------------------------------------------

1. EMPLOYMENT AND DUTIES

1.1 Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve, as Executive Vice President and Chief
Financial Officer of the Company, upon the terms and conditions herein
contained. It is understood that the Executive will commence employment in the
role of Executive Vice President, Finance, and will assume the role of Chief
Financial Officer at a time that is mutually agreed by the party, but expected
to be at some point prior to June 30, 2007. The Executive’s primary
responsibilities shall be to organize and manage the financial affairs generally
of the Company and to perform such other duties commensurate with his position
with the Company as are reasonably designated by the Chief Executive Officer(s)
of the Company. The Executive agrees to serve the Company faithfully and to the
best of his ability under the direction of the Chief Executive Officer(s) of the
Company. The Executive shall report to the Chief Executive Officer(s) of the
Company on all of his activities.

1.2 Exclusive Services. Except as may otherwise be approved in advance by the
Chief Executive Officer(s) of the Company, the Executive shall devote his full
working time throughout the Employment Term (as defined in Section 1.3) to the
services required of him hereunder. The Executive shall render his services
exclusively to the Company and its subsidiaries and affiliates during the
Employment Term, and shall use his best efforts, judgment and energy to improve
and advance the business and interests of the Company in a manner consistent
with the duties of his position.

1.3 Term of Employment. The Executive’s employment under this Agreement shall
commence on the date hereof (the “Commencement Date”) and shall terminate on the
earlier of (i) the second anniversary of the Commencement Date, or
(ii) termination of the Executive's employment pursuant to this Agreement. The
period commencing as of the Commencement Date and ending on the second
anniversary of the Commencement Date or such later date to which the term of the
Executive’s employment under this Agreement shall have been extended is
hereinafter referred to as the “Employment Term”. The Company shall notify the
Executive at least six (6) months prior to the second anniversary of the
Agreement of its intentions with respect to renewing the Agreement.

1.4 Place of Employment. During the Employment Term the Executive will be based
, at the Company’s offices in New York City with regular travel to the offices
of the Company in Mississauga, Los Angeles, and other parts of the world.

 

- 2 -



--------------------------------------------------------------------------------

1.5 Reimbursement of Expenses. The Company shall reimburse the Executive for
reasonable travel and other business expenses incurred by him in the fulfilment
of his duties hereunder in accordance with Company practices consistently
applied.

2. COMPENSATION

2.1 Base Salary. During his employment under this Agreement, the Executive shall
be paid a base salary (“Base Salary”) of no less than US$ 350,000 subject to
annual review on no later than Executive’s anniversary date. The Executive shall
be paid no less frequently than monthly in accordance with the Company’s payroll
practices.

2.2 Bonus. In addition to the Base Salary, during the Employment Term the
Executive shall be entitled to participate in the management bonus plan of the
Company which applies to senior executives of the Company. The Executive shall
participate in that plan on the basis that the target annual bonus pool
eligibility of the Executive shall be 35% of his Base Salary (the “Target
Bonus”) in any year, which will entitle the Executive to earn a bonus, according
to the terms of the bonus plan, of up to 52.5% of his Base Salary.
Notwithstanding the foregoing, the bonus to be paid to the Executive in respect
of 2007 shall be not less than US$ 100,000 (the “Guaranteed Bonus”) , which
shall be paid at the time bonuses are scheduled to be paid to other senior
managers participating in the plan, normally in March of the following year. The
Executive acknowledges that the said bonus plan may be changed from time to time
by the Company without notice to or any requirement to obtain the consent of the
Executive and without the Executive having any claim against the Company with
respect to any changes thereto, including any claims of constructive dismissal.
Following any changes to the said plan, the Executive will be given notice of
the changes in the same manner as are other executives of the Company of the
Executive’s stature.

 

- 3 -



--------------------------------------------------------------------------------

2.3 Stock Options. Effective as soon as is practicable after the Commencement
Date, the Executive shall be granted non-qualified options (the “Options”) to
purchase 75,000 shares of common stock of the Company (the “Common Shares”), at
an exercise price per Common Share equal to the Fair Market Value, as defined in
the Company’s Stock Option Plan (the “Option Plan”). The Options shall vest and
become exercisable according to the following schedule:

 

On the first anniversary of the grant date      10 %  On the second anniversary
of the grant date      15 %  On the third anniversary of the grant date      20
%  On the fourth anniversary of the grant date      25 %  On the fifth
anniversary of the grant date      30 % 

The Options granted hereunder shall be subject to the terms and conditions of
the Option Plan and the stock option agreement to be entered into between the
Company and the Executive as of the applicable date of grant pursuant to, and in
accordance with, the terms of the Option Plan.

3. EXECUTIVE BENEFITS

3.1 General. The Executive shall, during the Employment Term, receive Executive
benefits including vacation time, medical benefits, disability and life
insurance, all at least consistent with those established by the Company for its
other key executives at a level commensurate with that of the Executive. Without
limitation, however, the Executive shall be entitled to the following benefits:

 

  (i) four (4) weeks’ paid vacation in each year of the Employment Term

 

  (ii) such audio/visual, computer, fax, cellular telephone and other like
equipment as may be necessary in connection with the performance of the
Executive’s responsibilities shall be made available to the Executive; and

 

  (iii) a monthly automobile allowance of US$ 850.00, together with all
associated operating expenses;

 

- 4 -



--------------------------------------------------------------------------------

4. TERMINATION OF EMPLOYMENT

Definitions. As used in this Article 4, the following terms have the following
meanings:

(a) “Termination Payment” means each of the following amounts to the extent that
such amounts are due to be paid to and including the date upon which the
Executive’s employment is terminated (i) Base Salary and automobile allowance,
(ii) unreimbursed business expenses as outlined in Section 1.5, (iii) any
amounts to be paid pursuant to the terms of any benefit plans of the Company in
which the Executive participates or pursuant to any policies of the Company
applicable to the Executive, and (iv) any outstanding vacation pay calculated up
to and including such date.

(b) “Without Cause” means termination of the Executive’s employment by the
Company other than for Cause (as defined in Section 4.2), death or disability
(as set forth in Section 5).

 

4.1 Termination Without Cause

4.1.1 General. Subject to the provisions of Sections 4.1.2, 4.1.3 and 6, if,
prior to the expiration of the Employment Term, the Executive’s employment is
terminated by the Company Without Cause, the Company shall pay the Termination
Payment to be paid within 30 days of the date of termination and shall continue
to pay the Executive the Base Salary and automobile allowance for the remainder
of the Employment Term (such period being referred to hereinafter as the
“Severance Period”), either at such intervals as the same would have been paid
had the Executive remained in the active service of the Company or, at the
option of the Company, by immediate payment to the Executive, provided however
that the Severance Period shall be a minimum of six (6) months in duration in
the normal course and twelve (12) months in duration following a Change of
Control. It is understood that the Executive shall also be entitled to receive
his Target Bonus during the Severance Period following a termination arising as
a result of a Change of Control. For purposes of this agreement, a “Change of
Control” of the Company will be deemed to occur if (i) there is a sale of more
than 50% of the assets of the Company to a third party (other than to a person
or group including Brad Wechsler or Rich Gelfond); or (ii) any person or group
(other than a person or group including Brad Wechsler or Rich Gelfond) acquires
50% or more of the voting power of the outstanding stock of the Company or the
shareholders of the Company immediately prior to any corporate transaction cease
to own at least 50% of the voting power of the outstanding stock of the
surviving entity. Upon any termination, the Executive shall also be entitled to
continue to receive his employment benefits referred to in Section 3.1 at the
Company’s expense (to the extent paid for by the Company as at the date of
termination) and subject to the consent of the applicable insurers.

The Executive agrees that the Company may deduct from any payment of Base Salary
to be made during the Severance Period the benefit plan contributions which are
to be made by the

 

- 5 -



--------------------------------------------------------------------------------

Executive during the Severance Period in accordance with the terms of all
benefit plans for the minimum period prescribed by law. The Executive shall have
no further right to receive any other compensation or benefits after such
termination of employment except as are necessary under the terms of the
Executive benefit plans or programs of the Company or as required by applicable
law. Payment of the Termination Payment, Base Salary and automobile allowance
during the Severance Period and the continuation of the aforementioned Executive
benefits during the Severance Period as outlined above shall be deemed to
include all termination and severance pay to which the Executive is entitled
pursuant to applicable statute law and common law. The date of termination of
employment Without Cause shall be the date specified in a written notice of
termination to the Executive and does not include the Severance Period.

4.1.2 Fair and Reasonable The parties confirm that notice and pay in lieu of
notice provisions contained in Subsection 4.1.1 are fair and reasonable and the
parties agree that upon any termination of this Agreement Without Cause, the
Executive shall have no action, cause of action, claim or demand against the
Company or any other person as a consequence of such termination other than to
enforce Section 4.1.1.

4.1.3 Conditions Applicable to the Severance Period. If, during the Severance
Period, the Executive breaches his obligations under Article 7 of this
Agreement, the Company may, upon written notice to the Executive, terminate the
Severance Period and cease to make any further payments or provide further
benefits as described in Section 4.1.1.

4.2 Termination for Cause; Resignation. At any time prior to the expiration of
the Employment Term the Executive's employment may be terminated by the Company
immediately upon notice for Cause. If, prior to the expiration of the Employment
Term, the Executive's employment is terminated by the Company for Cause, or the
Executive resigns from his employment hereunder, the Executive shall only be
paid, within 15 days of the date of such termination or resignation, the
Termination Payment, then due to be paid. The Executive shall have no further
right to receive any other compensation or benefits after such termination or
resignation of employment, except as determined in accordance with the terms of
the Executive benefit plans or programs of the Company. The date of termination
for Cause shall be the date specified in a written notice of termination to the
Executive, which notice shall set forth the basis for the termination. The date
of resignation shall be sixty (60) days following the date or receipt of notice
of resignation from the Executive to the Company.

 

- 6 -



--------------------------------------------------------------------------------

4.3 Cause. Termination for “Cause” shall mean termination of the Executive’s
employment because of:

 

  (i) the cessation of the Executive’s ability to work legally in the United
States or Canada other than for reasons not within the Executive’s reasonable
control;

 

  (ii) any act or omission that constitutes a material breach by the Executive
of any of his obligations under this Agreement, which breach has not been
remedied within thirty (30) days after written notice specifying such breach has
been given to the Executive by the Company;

 

  (iii) the continued failure or refusal of the Executive to perform the duties
reasonably required of him as Chief Financial Officer, which failure or refusal
has not been remedied within 30 days after written notice specifying such
failure or refusal has been given to the Executive

 

  (iv) any material violation by the Executive of any Canadian or United States
federal, provincial, state or local law or regulation applicable to the business
of the Company, which violation is injurious to the financial condition or
business reputation of the Company or the Executive’s conviction of a felony or
commission of an indictable offense for which he is not pardoned, or any
perpetration by the Executive of a common law fraud;

 

  (v) any other action by the Executive which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company, or which results in a violation by the Company of any
Canadian or United States federal, provincial, state or local law or regulation
applicable to the business of the Company, which violation is injurious to the
financial condition or business reputation of the Company.

 

- 7 -



--------------------------------------------------------------------------------

5. DEATH OR DISABILITY

In the event of termination of employment by reason of death or Permanent
Disability (as hereinafter defined), the Executive (or his estate, as
applicable) shall be paid the Termination Payment then due to be paid within 30
days of the date of such termination of employment. Both the employment of the
Executive and the entitlement of the Executive to be paid amounts under
Section 4.1.1, in respect of the Severance Period, shall terminate immediately
and without notice upon his death or upon his Permanent Disability (as
hereinafter defined). Any benefits thereafter shall be determined in accordance
with the benefit plans maintained by the Company, and the Company shall have no
further obligation hereunder. For purposes of this Agreement, "Permanent
Disability" means a physical or mental disability or infirmity of the Executive
that prevents the normal performance of substantially all his duties under this
Agreement as an Executive of the Company, which disability or infirmity shall
exist for any continuous period of 180 days. The parties agree that such
Permanent Disability cannot be accommodated short of undue hardship.

6. MITIGATION

Subject to Section 7.1 and 7.2, the Executive shall be required to mitigate the
amount of any payment provided for in Section 4.1.1 by seeking other employment
or remunerative activity reasonably comparable to his duties hereunder. Upon the
date of the Executive’s obtaining such other employment or remunerative activity
any payment of the remaining portion of the Executive’s Base Salary, and Target
Bonus in the event of a termination following a Change of Control, to be made by
the Company under Section 4.1.1 will be reduced by a total of one half (1/2).
The Executive shall be required as a condition of any payment under
Section 4.1.1 (other than the Termination Payment) promptly to disclose to the
Company any such mitigation compensation.

 

- 8 -



--------------------------------------------------------------------------------

7. NON-SOLICITATION, CONFIDENTIALITY, NON-COMPETITION

7.1 Non-solicitation. For so long as the Executive is employed by the Company
and continuing for two years thereafter, notwithstanding whether the Executive's
employment is terminated with or Without Cause or whether the Executive resigns,
the Executive shall not, without the prior written consent of the Company,
directly or indirectly, for the Executive’s own benefit or the benefit of any
other person, whether as a sole proprietor, member of a partnership, stockholder
or investor (other than a stockholder or investor owning not more than a 5%
interest), officer or director of a corporation, or as a trustee, executive,
associate, consultant, principal or agent of any person, partnership,
corporation or other business organization or entity other than the Company:
(x) solicit or endeavour to entice away from the Company, any person or entity
who is, or, during the then most recent 12-month period, was employed by, or had
served as an agent or consultant of the Company; or (y) solicit, endeavour to
entice away or gain the custom of, canvass or interfere in the Company's
relationship with any person or entity who is, or was within the then most
recent 12-month period, a supplier, customer or client (or reasonably
anticipated to become a supplier, customer or client of the Company and with
whom the Executive had dealings during his employment with the Company. The
Executive confirms that all restrictions in this Section are reasonable and
valid and waives all defences to the strict enforcement thereof.

7.2 Non-Competition For so long as the Executive is employed by the Company and
continuing for a period of two years after the date of the termination of the
employment of the Executive with the Company, notwithstanding whether the
Executive’s employment is terminated with or Without Cause or whether the
Executive resigns, the Executive shall not, without the prior written consent of
the Company, directly or indirectly anywhere within Canada, the United States,
Europe or Asia, as a sole proprietor, member of a partnership, stockholder or
investor (other than a stockholder or investor owning not more than a 5%
interest), officer or director of a corporation, or as a trustee, Executive,
associate, consultant, principal or agent of any person, partnership,
corporation or other business organization or entity other than the Company,
render any service to or in any way be affiliated with a competitor (or any
person or entity that is, at the time the Executive would otherwise commence
rendering services to or become, affiliated with such person or entity,
reasonably anticipated to become a competitor) of the Company (a “Competitor”),
which is engaged or reasonably anticipated to become engaged in designing or
supplying large format theatres, designing or distributing projection or sound
systems for large format theatres, designing or supplying digital or other
electronic film projection systems (regardless of image delivery system used) or
sound technology. The Executive confirms that all restrictions in this Section
are reasonable and valid and waives all defenses to the strict enforcement
thereof.

 

9



--------------------------------------------------------------------------------

7.3 Confidentiality. The Executive covenants and agrees that he will not at any
time during employment hereunder or thereafter, except in performance of his
obligations to the Company hereunder or with the prior written consent of the
senior operating officer of the Company, directly or indirectly, disclose or use
any secret or confidential information that he may learn or has learned by
reason of his association with the Company. The term “confidential information”
includes information not previously disclosed to the public or to the trade by
the Company's management, or otherwise in the public domain, with respect to the
Company's products, facilities, applications and methods, trade secrets and
other intellectual property, systems, procedures, manuals, confidential reports,
product price lists, customer lists, technical information, financial
information, business plans, prospects or opportunities, but shall exclude any
information which (i) is or becomes available to the public or is generally
known in the industry or industries in which the Company operates other than as
a result of disclosure by the Executive in violation of his agreements under
this Section 7.3 or (ii) the Executive is required to disclose under any
applicable laws, regulations or directives of any government agency, tribunal or
authority having jurisdiction in the matter or under subpoena or other process
of law. The Executive confirms that all restrictions in this Section 7.3 are
reasonable and valid and waives all defences to the strict enforcement thereof.

7.4 Exclusive Property. The Executive confirms that all confidential information
is and shall remain the exclusive property of the Company. All business records,
papers and documents regardless of the form of their records kept or made by
Executive relating to the business of the Company shall be and remain the
property of the Company, and shall be promptly returned by the Executive to the
Company upon any termination of employment.

7.5 Injunctive Relief. Without intending to limit the remedies available to the
Company, the Executive acknowledges that a material breach of any of the
covenants contained in Article 7 will result in material and irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled to seek a
temporary restraining order and/or a preliminary, interim or permanent
injunction restraining the Executive from engaging in activities prohibited by
Article 7 or such other relief as may be required specifically to enforce any of
the covenants in Article 7. The Executive waives any defences to the strict
enforcement by the Company of the covenants contained in Article 7. If for any
reason it is held that the restrictions under Article 7 are not reasonable or
that consideration therefor is inadequate, such restrictions shall be
interpreted or modified to include as much of the duration and scope identified
in Article 7 as will render such restrictions valid and enforceable.

7.6 Representation. The Executive represents and warrants that he is not subject
to any non-competition covenant or any other agreement with any party which
would in any manner restrict or limit his ability to render the services
required of him hereunder.

 

10



--------------------------------------------------------------------------------

8. MISCELLANEOUS

8.1 Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

To the Company:   Imax Corporation     2525 Speakman Drive     Mississauga,
Ontario     L5K 1B1     Telecopier No: (905) 403-6468     Attention:
Legal Department  

To the Executive:      

Joseph Sparacio

9 Jennifer Drive

Holmdel, New Jersey

07733

 

Telecopier No:

 

All such notices shall be conclusively deemed to be received and shall be
effective, (i) if sent by hand delivery, upon receipt or (ii) if sent by
registered or certified mail, on the fifth day after the day on which such
notice is mailed.

 

11



--------------------------------------------------------------------------------

8.2 Severability. Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. The parties agree that Sections 4, 5, 6
and 7 shall survive the termination of this Agreement.

8.3 Assignment. This Agreement shall be binding upon and inure to the benefit of
the heirs and representatives of the Executive and the assigns and successors of
the Company, if any are permitted by law and provided that the Company and its
assignee shall each remain liable to the Executive in the event of any
assignment, but neither this Agreement nor any rights hereunder shall be
assignable or otherwise subject to hypothecation by the Executive. The Executive
expressly agrees that the Company may assign any of its rights, interest or
obligations hereunder to any affiliate without the consent of the Executive;
provided, however, that no such assignment shall relieve the assignor of any of
its obligations hereunder.

8.4 Entire Agreement: Amendment. This Agreement represents the entire agreement
of the parties and shall supersede any and all previous contracts, arrangements
or understandings between the Company and the Executive. This Agreement may only
be amended at any time by mutual written agreement of the parties hereto.

8.5 Withholding. The payment of any amount pursuant to this Agreement shall be
subject to any applicable withholding and payroll taxes, and such other
deductions as may be required under applicable law or the Company’s Executive
benefit plans, if any.

 

12



--------------------------------------------------------------------------------

8.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein without regard to principles of conflicts of laws.

IN WITNESS WHEREOF, the Company and the Executive have duly executed and
delivered this Agreement as of the 31st day of March, 2007.

 

IMAX CORPORATION: By:   “Mary Sullivan”   Name:   Title:

By:   “Bradley J. Wechsler”   Name:   Title:

 

SIGNED, SEALED AND DELIVERED


in the presence of:

   EXECUTIVE:

“Michael J. Ferrador

Witness

  

“Joseph Sparacio”

Joseph Sparacio

 

13